DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 6) in the reply filed on 18 March 2022 is acknowledged.
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 March 2022.
Note that upon further reading, in the restriction requirement Fig. 11 should have been listed as a separate species as well. It was not because none of the claims appeared to be directed to it, as the independent claim requires “a crack detection pattern disposed in a groove on a top surface of the compensation layer” and in Fig. 11 the groove is not on a top surface of the compensation layer. But upon further reflection it appears that claims 3, 5, and 18 may have been intended to be directed to Fig. 11 nonetheless. More on this in the 35 USC 112 rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3:
This claim contains contradictory subject matter. In particular, it is dependent on claim 1, which recites “a crack detection pattern disposed in a groove on a top surface of the compensation layer,” but this claim recites “wherein the crack detection pattern does not overlap the compensation layer when viewed from the top surface of the compensation layer.”
Can it really be said to be in a groove “on a top surface of the compensation layer” if it does not overlap the compensation layer at all?
It appears that what applicant is attempting to claim here is the embodiment of Fig. 11, but in the embodiment of Fig. 11 the crack detection pattern is not disposed on a top surface of the compensation layer. Therefore this combination of subject matter does not seem to be claiming the subject matter which the inventor regards as the invention.
Regarding claim 5:
Similarly to claim 3, it claims “wherein the crack detection pattern is disposed in the one base groove,” and is dependent on claim 4, which recites that the base grooves are “on a top surface of the base layer,” and not “on a top surface of the compensation layer” as claimed in claim 1. 
Regarding claim 18:
It contains language similar to claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-7, 10-12, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ding et al. (US 2020/0273919)
	Regarding claim 1:
	Ding discloses:
A display device, comprising: 
a display panel (abstract) comprising a base layer (Fig. 2: substrate layer 10), a circuit layer (Fig. 2: circuit T), a display element layer (Fig. 2: light-emitting layer 20), and an encapsulation layer (Fig. 2: 30), wherein a through-hole passes through the base layer, the circuit layer, the display element layer and the encapsulation layer (as seen in part BA of Fig. 2 the through-hole at least goes through the upper portion of substrate layer 10 as well as the others); 
a compensation layer disposed on the encapsulation layer, wherein the compensation layer is adjacent to the through-hole (the upper insulating layer Fig. 2: 31 can be considered a compensation layer, as it is not otherwise defined by the claim); and 
a crack detection pattern disposed in a groove on a top surface of the compensation layer (the crack detection pattern is most clearly shown in, e.g., Fig. 1, and there consists of elements L1, L2, and L3. As can be seen in Fig. 2 at least L2 is on a top surface of the compensation layer. It is “disposed in a groove” at least in that it is surrounded by the touch layer 40 so it is in a groove in that layer).
Regarding claim 2:
Ding discloses:
wherein a portion of the compensation layer is disposed between the crack detection pattern and the base layer (as seen in Fig. 2 the compensation layer 31 is between the crack detection pattern L2 and the base layer 10).
Regarding claim 6:
Ding discloses:
wherein the through-hole includes a first sidewall and a second sidewall adjacent to the first sidewall (the sidewall shown in, e.g., Fig. 12 can be considered “a first” and “a second” sidewall, each covering half)1, and 
the crack detection pattern comprises a first pattern portion disposed around the first sidewall (the part of, e.g., L1b around the first portion of the sidewall), a second pattern portion connected to the first pattern portion and disposed around the first sidewall and the second sidewall (the interior L1a is around both), and a third pattern portion connected to the second pattern portion and disposed around the second sidewall (the other part of L1b around the second portion of the sidewall), 2
wherein the second pattern portion is disposed between the first pattern portion and the first sidewall and between the third pattern portion and the second sidewall (as seen in Fig. 12).
Regarding claim 7:
Ding discloses:
wherein the first pattern portion, the second pattern portion, and the third pattern portion are disposed in the groove (in this case “the groove” can be considered to be the shaded area in Fig. 12).
Regarding claim 10:
Ding discloses:
wherein the groove surrounds only a portion of the through-hole (if “the groove” is considered to be the area in the touch layer filled by the crack detection pattern then as seen in Fig. 1 there is a gap at the point the lead-in lines L2 contain to part L1).
Regarding claim 11:
Ding discloses:
wherein an active area configured to display an image and a peripheral area adjacent to the active area are provided on the display panel, and the through-hole is surrounded by the active area (as seen in Ding Fig. 1).
Regarding claim 12:
Ding discloses:
a first crack detection line connected to the crack detection pattern (Fig. 1: the line L2); a second crack detection line connected to the crack detection pattern (Fig. 1: there are two lines L2, each connected to the pattern); a first connection line connected to the crack detection pattern and the first crack detection line (Fig. 1: L3); and a second connection line connected to the crack detection pattern and the second crack detection line (Fig. 1: the other L3).
Regarding claim 14:
Most elements of this claim have already been discussed with respect to earlier rejections.
Ding discloses:
a plurality of sensing electrodes (e.g., Fig. 3).
Regarding claim 16:
Ding discloses:
wherein in a direction from the top surface of the compensation layer to the base layer, the groove overlaps the compensation layer or does not overlap the compensation layer (t overlaps as per Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Park (US 2016/0299611; hereafter Park ‘611)
Regarding claim 13:
Ding does not disclose:
“a first sensing electrode disposed on the display panel and comprising first sensing patterns and a first connection pattern connected to the first sensing patterns; and a second sensing electrode disposed on the display panel and comprising second sensing patterns and a second connection pattern disposed on a different layer from the first connection pattern and connected to the second sensing patterns, wherein the crack detection pattern is disposed on the same layer as the first connection pattern or the second connection pattern.”
(Ding has some parts of this but not all of it together: there are first sensing patterns, e.g., Fig. 3: a1 and second sensing patterns, e.g., Fig. 3: b1) and the crack detection pattern as discussed earlier, but Ding does not have the connection patterns and so the elements are not all tied together in the claimed way).
Park ‘611 discloses:
a first connection pattern connected to the first sensing patterns; and a second connection pattern disposed on a different layer from the first connection pattern and connected to the second sensing patterns (shown in Figs. 4-5: w10 are on the layer with the first sensing patterns, w20 on the other).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Ding the elements taught by Park ‘611.
The rationale is as follows:
Ding and Park are directed to the same field of art.
Ding has to have a connection pattern or the touch electrodes wouldn’t work – it just doesn’t bother to show it. Park shows how one can be arranged. One of ordinary skill in the art could have included this with predictable results.
Ding in view of Park ‘611 discloses:
wherein the crack detection pattern is disposed on the same layer as the first connection pattern or the second connection pattern (it’s already on the same level as one set of touch electrodes in Ding, and as taught by Park ‘611 the lead wires are there as well).
Regarding claim 15:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Park et al. (US 2018/0090517; hereafter Park ‘517)
Regarding claim 19:
Most elements of this claim have already been discussed with respect to earlier rejections.
However, Ding does not disclose:
“wherein the compensation layer includes a groove recessed from a top surface thereof.”
Park ‘517 discloses:
wherein the compensation layer includes a groove recessed from a top surface thereof (e.g., paragraph 7).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Ding the elements taught by Park ‘517.
The rationale is as follows:
Ding and Park ‘517 are directed to the same field of art.
Ding discloses a crack-detection line on an insulating layer (the “compensation layer” of the claim). In very similar circumstances Park ‘517 discloses a crack-detection line in a recess in an insulating layer. One of ordinary skill in the art could have chose to put the line in a recess as shown by Park with predictable results.
Regarding claim 20:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.


Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4:
Ding does not disclose wherein the base layer comprises a plurality of base grooves on a top surface of the base layer adjacent to the through-hole, and the crack detection pattern overlaps one base groove of the plurality of base grooves. Note a plurality of base grooves in and of themselves are known in the art: see, e.g. Qin et al. (US 2020/0295102). But in, e.g., Qin the base grooves are not covered by the encapsulation layer. In Ding the crack detection lines are on the encapsulation layer. So even in the combination the crack detection pattern would not overlap one base groove of the plurality of base grooves. Therefore the combination of subject matter as a whole renders the claim allowable over the prior art of record.
Regarding claim 17:
It contains language similar to claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that there’s nothing in Ding that explicitly divides the wall this way but this is also true in applicant’s own application: they just call the sidewall around the through-hole a first and second one.
        2 If applicant can divide their sidewall this way, there’s no reason the pattern of Dinn can’t be divided into a first and second portion the same way.